                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )      MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )      SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court is Defendants’ Motion to Exclude Expert Testimony of
David B. Ross (Doc. 12576). The Court held oral argument on the Motion on
July 9, 2021. For the following reasons, the Motion is DENIED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured       and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for August 23, 2021. 2
         Plaintiff Elizabeth Kahn, the second bellwether plaintiff, originally
planned to call Dr. David Kessler as her regulatory expert at trial. Plaintiff has
since learned, however, that Dr. Kessler is unavailable, and she has now

1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
designated Dr. David Ross as her regulatory expert. Dr. Ross worked as a
medical officer for the FDA from 1996 to 2006, and since then, he has worked
as the Director of HIV, Hepatitis, and Related Conditions Programs for the
United States Department of Veterans Affairs. 3 In the instant Motion, Sanofi
seeks to exclude Dr. Ross’s testimony. Plaintiff opposes the Motion.



                                 LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:
              (a) the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the
              evidence or to determine a fact in issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and
              methods; and
              (d) the expert has reliably applied the principles and
              methods to the facts of the case. 4
       The current version of Rule 702 reflects the Supreme Court’s decisions
in Daubert v. Merrell Dow Pharms., Inc. 5 and Kumho Tire Co. v. Carmichael. 6
The threshold inquiry in determining whether an individual may offer expert
testimony under Rule 702 is whether the individual has the requisite
qualifications. 7 After defining the permissible scope of the expert’s testimony,

3 Doc. 12576-2 at 3–4, 9.
4 FED. R. EVID. 702.
5 509 U.S. 579 (1993).
6 526 U.S. 137 (1999).
7 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v.

  Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert

                                              2
a court next assesses whether the opinions are reliable and relevant. 8 As the
“gatekeeper” of expert testimony, the trial court enjoys broad discretion in
determining admissibility. 9
       First, to assess reliability, a court considers whether the reasoning or
methodology underlying the expert’s testimony is valid. 10 The party offering
the testimony bears the burden of establishing its reliability by a
preponderance of the evidence. 11 Courts should exclude testimony based
merely on subjective belief or unsupported speculation.                         12   Courts must,
however, give proper deference to the traditional adversary system and the
role of the jury within that system.                     13   “Vigorous cross-examination,
presentation of contrary evidence, and careful instruction on the burden of
proof are the traditional and appropriate means of attacking shaky but
admissible evidence.”          14   After assessing reliability, a court evaluates
relevance. 15 In doing so, a court must determine whether the expert’s
reasoning or methodology “fits” the facts of the case and will thereby assist the
trier of fact in understanding the evidence. 16
       Federal Rule of Evidence 703 further provides that an expert may offer
opinions based on otherwise inadmissible facts or data but only if (1) they are
of the kind reasonably relied upon by experts in the particular field; and (2)
the testimony’s probative value substantially outweighs its prejudicial effect. 17


  witness to testify if it finds that the witness is not qualified to testify in a particular field or
  on a given subject.”).
8 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). See also Wellogix, Inc. v.

  Accenture, L.L.P., 716 F.3d 867, 881–82 (5th Cir. 2013).
9 Wellogix, 716 F.3d at 881.
10 See Daubert, 509 U.S. at 592–93.
11 See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
12 See Daubert, 509 U.S. at 590.
13 See id. at 596.
14 Id.
15 Burst v. Shell Oil Co., 120 F. Supp. 3d 547, 551 (E.D. La. June 9, 2015).
16 Id.
17 FED. R. EVID. 703.

                                                  3
                                LAW AND ANALYSIS

       Sanofi argues that Dr. Ross failed to use a reliable methodology in
forming his opinions. Specifically, Sanofi argues (1) that Dr. Ross cannot
identify the facts and data that support his opinions; and (2) that Dr. Ross
failed to follow FDA best practices in forming his opinions. The Court will
address each argument in turn.

I.     Support for His Opinions
       Sanofi argues that Dr. Ross was unable to specifically identify the facts
and data he used to form his opinions. Sanofi notes that when asked whether
he reviewed the depositions cited in his reliance list, Dr. Ross “vaguely
responded that he ‘reviewed depositions and exhibits that were relevant to the
opinions [he] was asked to . . . weigh in on or the topics that [he] was asked to
provide opinions on.’” 18 When asked to identify “the precise methodology” that
he used to determine if a document was relevant, he gave “a series of lengthy
non-answers,” according to Sanofi. 19 In response, Plaintiff avers that Dr. Ross
adequately explains his methodology in his report.
       The Court rejects Sanofi’s argument. In his report, Dr. Ross specifically
identifies the depositions he reviewed and those he did not review. In a footnote
on the first page of his report, he admits that he did not review any case-specific
depositions.   20   Elsewhere in his report, he specifically references the
depositions of certain Sanofi employees, making clear that he reviewed those
depositions. 21 He plainly states, too, that he reviewed the deposition of Sanofi’s


18 Doc. 12576-1 at 4.
19 Id. at 4–5.
20 Doc. 12576-2 at 2 (“I understand that my testimony will be offered in the case of Elizabeth

   Kahn, however I am offering regulatory opinions and have not reviewed Ms. Kahn’s
   medical records, or any case-specific depositions.”).
21 Id. at 41 (quoting deposition of Emanuel Palatinsky); id. at 43 (referencing exhibits to

   deposition of Isabelle Richard-Cassin); id. at 44 (quoting deposition of Amy Freeman).
                                                4
regulatory expert, Dr. Janet Arrowsmith, and he makes specific references to
her deposition testimony. 22 Also, rather than providing “non-answers,” as
Sanofi asserts, Dr. Ross does describe his methodology when asked at his
deposition. He stated: “My review was, basically, I would say the methodology
that I would have used at the FDA.” 23 He states that he considered the
regulatory standard and the relevant data. 24
       Sanofi emphasizes, too, that Dr. Ross was unwilling to confirm whether
he read a certain study, the Nabholtz study, which he cited in his report. Based
on this, Sanofi assumes that Dr. Ross did not read the study. The Court,
however, does not make the same assumption. At his deposition, Dr. Ross
indicated that he knew what the contents of the study were, and he testified
that he remembered it being an important piece of evidence. 25 He only seemed
hesitant to confirm under oath that he had read it since he “[did not] have that
document in front of [him]” at the time. 26 The Court, therefore, will not exclude
Dr. Ross’s opinions because of this but will instead leave the issue for Sanofi to
explore before the jury on cross-examination.

II.    FDA Best Practices
       Next, Sanofi argues that Dr. Ross relies on an incomplete analysis by
Plaintiff’s expert statistician, Dr. David Madigan. According to Sanofi, a
safety-signal analysis must involve signal identification followed by signal
evaluation. In other words, per Sanofi, once individual case reports are
identified in a database search, a reviewer should then evaluate each report to
ensure that it does in fact relate to the adverse event at issue. Neither Dr.
Madigan nor Dr. Ross, however, conducted such an evaluation of the reports

22 Id. at 47–49.
23 Doc. 12576-3 at 5.
24 Id.
25 Id. at 20.
26 Id.

                                        5
that Dr. Madigan identified in his search. In response, Plaintiff emphasizes
that this Court has rejected a similar challenge to Dr. Madigan’s testimony,
and Plaintiff further avers that Dr. Madigan’s work is only one of several
sources Dr. Ross used to form his opinions.
         Rule 703 of the Federal Rules of Evidence allows an expert to reasonably
rely on the work of another expert, and the Court finds that Dr. Ross’s reliance
on Dr. Madigan’s analysis appears reasonable. As Plaintiff notes, Dr. Ross
relies upon Dr. Madigan’s “Proportional Rate of Reporting” (“PRR”) analysis
among many other sources. Dr. Ross’s report, then, does not show a “total
reliance on Dr. Madigan’s [analysis]” as Sanofi asserts. 27 Also, Dr. Ross
explains that in his field of work, such reliance is common:
                Reliance upon a statistician in this regard is precisely
                what I did while performing and supervising the
                review of NDAs [New Drug Applications] [and] sNDAs
                [supplemental New Drug Applications] as a medical
                officer at FDA. I did not personally calculate PRRs or
                perform other analytics, and would rely upon
                calculations performed by others in performing
                medical officer reviews. 28
Considering this testimony, the Court finds that Dr. Ross gave appropriate
consideration to Dr. Madigan’s work. To the extent that Sanofi argues that Dr.
Madigan’s search results lack relevance, Sanofi can explore this on cross-
examination.



                                   CONCLUSION

         For the foregoing reasons, Defendants’ Motion to Exclude Expert
Testimony of David B. Ross (Doc. 12576) is DENIED.


27   Doc. 12576-1 at 8.
28   Doc. 12576-2 at 34.
                                           6
New Orleans, Louisiana, this 14th day of July, 2021.




                                JANE TRICHE MILAZZO
                                UNITED STATES DISTRICT JUDGE




                                7
